Case 1:17-cv-07394-CM Document 63

 

 

 

UNITED STATES DISTRICT COURT

ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK MOC Hs

PATE SULED: [3Jao14_|

 

 

 

In re Elysium Health-Chromadex Litigation 17 Civ. 7394 (CM)

x

 

DECISION AND ORDER GRANTING DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT

McMahon, C.J.:
On September 27, 2017, Plaintiff Elysium Health, inc. (“Elysium”) filed a compiaint

(“Complaint”) against Defendant Chromadex, Inc. (““CMDX”), alleging violations of § 43(a) of
the Lanham Act, as well as state law claims of trade libel, deceptive business practices under New
York General Business Law § 349, and tortious interference with prospective economic relations.
Presently before the Court is CMDX’s Motion for Summary Judgment based on a claim of
immunity under the Noerr-Penningion doctrine.
For the reasons that follow, CMDX’s Motion is GRANTED.

1 Background

The Court presumes the parties’ familiarity with the details of this case, which were
outlined in the Court’s prior order (see Dkt. No. 44), and writes merely to provide a brief recitation
of the facts that are pertinent to Defendant’s present Motion.

Elysium sells a product called Basis, an anti-aging dietary supplement comprised of two
ingredients, pterostilbene (“PT”) and nicotinamide riboside (“NR”). (Declaration of Troy
Rhonemus (“Rhonemus Decl.”) 4 56, Dkt. No. 51.) CMDX develops, sells, and produces these
ingredients in bulk, licensed as NIAGEN® and pTeroPure®, for use in consumer products. Ud. ¥
8.) CMDX formerly supplied Elysium with these ingredients, but their business relationship

l

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 2 of 13

soured and ultimately ended in 2016. (See id. J] 58-60.) Thereafter, CMDX began selling
TruNiagen, its own anti-aging NR product. Ud. 7.)

Beginning in approximately August 2017, Elysium manufactured a new version of Basis
using NR and PT from an unknown supplier. (/d. § 62.) Around this time, CMDX conducted in-
house testing of the new version of Basis, which revealed that the new NR and PT ingredients used
by Elysium were chemically different from NIAGEN® and pTeroPure®, and that Basis now
contained toluene, an industrial solvent that potentially poses “serious health concerns” when
ingested. Ud. J] 48, 62.) Thereafter, CMDX filed a citizen petition (“Citizen Petition” or the
“Petition”) with the FDA, asking the agency to make the following two determinations on the basis

of CMDX’s in-house testing of Basis:

i That Elysium’s Basis product is adulterated under 21 U.S.C. § 342(a) and (f) based
on the undeclared presence of toluene in the product at the level of 96-144 mg/kg;
and

it, That Elysium’s Basis product contains a new dietary ingredient under 21 U.S.C. §

350b for which Elysium had not submitted a New Dietary Ingredient Notification
(“NDIN”), thereby rendering the product adulterated under §§ 342(f)(1)(B) and
350(a).
(Declaration of Joseph N. Sacca (“Sacca Decl.”) Ex. 1 at 2, Dkt. No. 53 (Citizen Petition)
(quotation marks omitted), )

In support of its requests, the Citizen Petition noted that the FDA has not set any allowable
level of exposure to toluene through oral ingestion of a dietary supplement, and cited a 2015 Center
for Disease Control (“CDC”) publication touting the dangers of toluene. (/d. at 6.) CMDX< also
asked the FDA to “take all appropriate remedial action, including [ordering] that Elysium cease
distribution of its Basis product and take other appropriate enforcement action, including seizure

of violating products and an injunction against the manufacturers and distributors under 21 U.S.C.

§§ 332 and 334.” Ud. at 2.)

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 3 of 13

In response, Elysium filed a lawsuit on September 27, 2017, alleging that the Citizen
Petition was false, misleading, and filed for the sole purpose of harming Elysium. (See CompL,
Dkt. No. 1.) Elysium’s Complaint articulated three bases in support of this contention.

First, it alleged that the levels of toluene that CMDX had claimed were contained in Basis
were consistent with pharmaceutical standards set forth by the International Conference on
Harmonisation if Technical Requirements for Pharmaceuticals for Human Use (“ICH”), a non-
profit association under Swiss law that, as its name suggests, makes recommendations about
harmonizing competing regulatory requirements for pharmaceutical products, and that the FDA
regularly relies on these standards for dietary supplements where no other applicable standards
exist. Ud. {J 54-55.)

Second, Elysium averred that, based on Certificates of Analysis (““COAs”) provided by
CMDX to its customers, CMDX’s pTeroPure® contains similar levels of toluene, so CMDX could
not actually have believed that Basis was unsafe or that the Citizen Petition could be successful on
the merits. (fd. 4 65.)

Third, it contended that CMDX had no expectation that the FDA would grant its Citizen
Petition because CMDX knew (or, as a regulatory consultant, should have known) that the FDA
does not grant citizen petitions that seek the commencement of enforcement actions, including
actions for seizure or injunctive relief. (Ud. J§ 37-44 (citing 21 C.F.R. § 10.30(k).)

On October 26, 2017, CMDX moved to dismiss the Complaint under Fed. R. Civ, P.
12(b)(6). As part of that motion, CMDX argued that, even if Elysium could state a viable claim
for unfair competition, CMDX’s filing of the Citizen Petition qualifies for protection under the
Noerr-Pennington doctrine, which safeguards the First Amendment right to petition the

government for a redress of grievances by immunizing citizens from liability attending to that

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 4 of 13

right. (Mem. of Law in Supp. Def.’s Mot. Dismiss (“Def.’s MTD”) at 4, Dkt. No. 20.) See also
U.S. Const. amend. I. Elysium countered that CMDX’s activity fell under Noerr-Pennington’s
narrow “sham exception,” which denies immunity for one’s attempts to influence governmental
action where doing so is a “mere sham to cover an attempt to interfere directly with the business
relationships of a competitor.” See £. R.R. Presidents Conference v. Noerr Motor Freight, Inc.,
365 U.S. 127, 144 (1961).

Meanwhile, on January 16, 2018, nearly four months after Elysium’s Complaint was filed,
CMDX submitted a supplemental citizen petition (“Supplemental Petition”) to the FDA, which
asked the FDA to:

i. Issue agency guidance or otherwise announce publicly that ICH guidelines do not
apply to dietary supplements,

ii, Issue an order that NR is not reasonably expected to be safe if it contains new
impurities, such as toluene, that have not been reviewed under the NDIN process;
and

iii, Finalize its NDIN guidance and clarify its enforcement policy with respect to
dietary supplement manufacturers that include a New Dietary Ingredient in their

products without complying with the notification requirements that are outlined in
Section 413(a) of the 2016 U.S. Food and Drug Administration Act.

(Rhonemus Decl. { 74, id. Ex. P (Supplemental Petition) (internal quotation marks omitted).)

On January 25, 2018, Elysium submitted a comment to the Supplemental Petition,
informing the FDA that it removed toluene from its new version of Basis. (Rhonemus Decl. { 77;
id. Ex. Q at 1 (Elysium’s comment to Supplemental Petition).) Elysium explained, “Although [it]
believes that the ICH Guidelines establish the safety of toluene at the minimal levels previously
found in Basis, Elysium elected to eliminate the presence of toluene from Basis as part of its
continuing efforts to ensure superior product quality.” Cd.)

On September 27, 2018, the Court denied in part CMDX’s motion to dismiss and converted

the remainder of the motion — the argument that CMDX was immune from liability under the

4

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 5 of 13

Noerr-Pennington doctrine — to a motion for summary judgment, since that particular issue called
upon the Court to consider evidence outside the pleadings. (See Order on Mot. to Dismiss, dated
Sept. 27, 2018, Dkt. No. 44.)

That issue is presently before the Court.

H. Discussion

As the Court noted in its earlier Order, the sole issue to be considered is whether the filing
of the Citizen Petition is “objectively baseless” and, thus, amenable to Noerr-Pennington’s “sham”
exception, thereby disqualifying it from the doctrine’s immunity. Elysium argues that summary
judgment is not appropriate, because CMDX has not established that there is no genuine issue of
material fact as to whether the Citizen Petition was objectively baseless.

The familiar summary judgment standard applies.

Summary judgment is available only in the absence of a “genuine issue of material fact”
and where the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Anderson
v. Liberty Lobby, Inc., 477 U.S. 242 (1986). The moving party — here, CMDX — has the initial
burden of demonstrating the absence of disputed issues of material fact. Celotex v. Catrett, 477
U.S. 317, 323 (1986). A dispute concerning a material fact is genuine “if the evidence is such that
a reasonable jury could return a verdict for the nonmoving party.” Aldrich v. Randolph Cent. Sch.
Dist., 963 F.2d 520, 523 (2d Cir. 1992) (quoting Anderson, 477 U.S. at 248). A genuine issue for
trial exists if, based on the record as a whole, a reasonable jury could find in favor of the non-
movant. See Anderson, 477 U.S. at 248.

Elysium, as the party against whom summary judgment is sought, is entitled to all
reasonable inferences, and the Court must view the evidence in the light most favorable to it.
Anderson, 477 U.S. at 255. Elysium, however, must go beyond the pleadings and “do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

5

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 6 of 13

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, it must present “specific facts
showing that there is a genuine issue for trial.” Beard v. Banks, 548 U.S. 521, 529 (2006).
Conclusory or speculative evidence with no basis in fact will not suffice. Anderson, 477 U.S. at
249-50.

In moving for summary judgment in the context of the Noerr-Pennington doctrine, CMDX
bears the ultimate burden of establishing the absence of disputed material facts that bear on the
applicability of Noerr-Pennington immunity.

As articulated in Eastern R.R. Presidents Conference v. Noerr Motor Freight, Inc., 365
U.S. 127, 136-39 (1961) and United Mine Workers v. Pennington, 381 U.S. 657, 669-70 (1965),
the Noerr-Pennington doctrine holds that attempts to influence legislative, executive,
administration or judicial action are immune from liability by virtue of the First Amendment right
to petition the government for a redress of grievances. See alsa Cal. Motor Transp. Co, v. Trucking
Unlimited, 404 U.S. 508, 510 (1972) (“Certainly the right to petition extends to all departments of
the Government.”). While Noerr-Pennington was an antitrust case, state and federal courts
routinely hold that it extends further and applies to a wide range of civil actions under both state
and federal law. See, e.g., Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731 (1983),
Suburban Restoration Co. v. ACMAT Corp., 700 F.2d 98, 101-102 (2d Cir. 1983); Friends of
Rockland Shelter Animals, Inc. (FORSA) v. Mullen, 313 F. Supp. 2d 339 (S.D.N.Y. 2004). The
Second Circuit has specifically recognized that the doctrine applies to citizen petitions before the
FDA. See Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 59-62 (2d Cir. 2016).

Noerr-Pennington immunity, though formidable, is not an absolute shield to liability. It
will not attach where “petitioning activity ostensibly directed toward influencing governmental

action, is a mere sham to cover... an attempt” to violate federal law. Prof’! Real Estate Investors,

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 7 of 13

Inc. v. Columbia Pictures Indus. (“PRE”), 508 U.S. 49, 56 (1993) (internal quotations omitted),
In PRE, the Supreme Court established a two-part test for determining what constitutes sham
activity under Noerr-Penningion:
First, the lawsuit must be objectively baseless in the sense that no reasonable litigant could
realistically expect success on the merits. If an objective litigant could conclude that the
suit is reasonably calculated to elicit a favorable outcome, the suit is immunized under

Noerr, and a [| claim premised on the sham exception must fail. Only if challenged
litigation is objectively meritless may a court examine the litigant’s subjective motivation,

Id. at 60. “{E]vidence of anticompetitive intent or purpose alone cannot transform otherwise
legitimate activity into a sham.” /d. at 49.

The sham exception should be construed narrowly so as to avoid intrusion upon, or a
chilling of, one’s right to petition under the First Amendment, See id. at 56; see also BE & K
Const. Co. v. N.L.R.B., 536 U.S. 516, 532 (2002). The burden of proving the exception rests with
the party attempting to invoke it. See id at 60; see also Hosp. Bldg. Co. v. Trustees of Rex
Hosp., 791 F.2d 288, 292-93 (4th Cir. 1986) (holding that the burden of proving the sham
exception is properly on the party attempting to invoke it) (citing Cal. Motor Transp., 404 US. at
518 (Stewart, J., concurring)); Hanover 3201 Realty, LLC v. Vill. Supermarkets, Inc., 806 F.3d
162, 180 (Gd Cir, 2015) (“[PRE]’s exacting two-step test properly places a heavy thumb on the
scale in favor of the defendant.”).

While various courts outside this Circuit have generally regarded the applicability of the
sham exception as a question of fact for the jury, see, ¢.g., In re Flonase Antitrust Litig., 795 ¥.
Supp. 2d 300, 310 (E.D. Pa. 2011), a court may decide this issue as a matter of law where “there
is no dispute over the predicate facts underlying the legal proceeding.” PR#, 508 U.S. at 62,

a, The Citizen Petition Was Not Objectively Baseless

CMDX argues that the Citizen Petition was not objectively baseless as a matter of law for

two independent reasons. First, it submits that the Citizen Petition was reasonably calculated to

7

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 8 of 13

elicit a favorable outcome, and, indeed, succeeded in doing so, and thus was not a sham. (Def.’s
Mem. of Law in Supp. Summ. J. (“Def.’s Br.”) at 8, Dit. No. 49.) Second, it argues that the two
determinations it sought from the FDA were legally viable, as was its request for an agency
enforcement action. (Ud. at 3-7.)

The Court need not address the latter contention, as it finds the first to be persuasive.

Under PRE, the objective baselessness standard is that “no reasonable litigant could
realistically expect success on the merits[,]” which, in turn, is defined as being “reasonably
calculated to elicit a favorable outcome.” Jd at 60. As the Supreme Court wrote in PRE, “A
winning lawsuit is by definition a reasonable effort at petitioning for redress and therefore not a
sham.” 508 U.S. at 60 n.5,

Prompting Elysium to remove toluene from Basis is, by definition, a favorable outcome,
because the Citizen Petition expressly stated that CMDX hoped to cause the removal of Basis from
the market so long as it “contain[ed] a deleterious substance that render[ed] it injurious to health.”
(Sacea Decl. at 5.) Elysium concedes in its comment to the Supplemental Petition that, when it
opted to remove toluene from Basis, it did so to help “ensure superior product quality.” (Rhonemus
Decl. Ex. Q at 1.) Superior product quality appears to be a euphemism for a potentially safer
product — in other words, an admission that the presence of toluene in Basis posed potential harm
1o consumers. Either way, CMDX achieved the very outcome it petitioned for — the removal of
toluene from a dietary supplement sold directly to consumers that it believed rendered that product
potentially “injurious” to public safety. Having achieved a favorable outcome, the Citizen Petition
cannot be said to be objectively baseless. PRE, 508 U.S. at 60.

Three principles guide this decision.

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 9 of 13

One, petitioning activity that actually produces a favorable outcome is axiomatic of the
type of petitioning activity that is designed to elicit a favorable outcome and, thus, susceptible to
Noerr-Pennington immunity. On this score, EDF Renewable Dev., Inc. v. Tritec Real Estate Co.,
inc., 147 F. Supp. 3d 63 (E.D.N.Y. 2015) is illuminating. In that case, the plaintiff, a real estate
project developer, was awarded a contract for a project for solar photovoltaic power installations
on Long Island by the Long Island Power Authority, pursuant to which the two parties entered into
seven lease agreements for the installation and operation of solar carport facilities at various sites.
id. at 64, One of those sites was adjacent to a development project owned by the defendant. The
defendant lobbied the Suffolk County Executive to breach the lease arrangement in connection
with the development site adjacent to his. /d. at 65-66. The defendant’s lobbying campaign was
a success — Suffolk County officials dragged their fect in approving the plaintiffs building permits,
and eventually told plaintiff it would no longer honor his lease agreement. /d. at 66.

The plaintiff sued the defendant for tortious interference with the lease, the defendant
invoked the Noerr-Pennington doctrine, and the plaintiff pressed for application of the doctrine’s
sham exception. The court sided with the defendant, concluding that the defendant’s efforts to
thwart the plaintiff's development project were immunized under Noerr-Pennington, despite the
clear anti-competitive motivations at play. /d. at 70. In so holding, the court intimated that part
of the reason that the defendant’s conduct was not considered an objectively baseless sham was
because its efforts to thwart the development actually succeeded. See id. Noting that “[t]he very
purpose of the meeting was to ‘pressure,’ ‘persuade,’ and ‘convincje]’ the County” to block
plaintiff's development, the court concluded that, “[S ince plaintiff attributes the County’s failure
to issue it a building permit for the [site] to defendant’s [petitioning conduct]... defendant’s

conduct cannot be considered a ‘sham.’” Jd.

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 10 of 13

That principle applies with equal force here. The Citizen Petition states, in no uncertain
terms, that it sought to cause the removal of a potentially dangerous product from the market.
Thereafter, Elysium removed from Basis the potentially harmful ingredient that gave rise to the
Citizen Petition in the first place. CMDX contends that the Citizen Petition accomplished what it
sought to do. While Elysium does not expressly attribute to the filing of the Citizen Petition its
decision to remove toluene from Basis, denying the connection between the two events would be
unreasonable, Based on these straightforward facts, CMDX’s conduct cannot be considered a
sham. The Court need not speculate as to whether the Citizen Petition was designed to elicit a
favorable outcome because the proof is in the pudding — it actually did.

The second principle guiding the Court’s decision is that case law establishes that a
favorable outcome need not materialize at the direction of a government entity or as a result of
government action for it to qualify for Noerr-Pennington protection. Various courts, both in this
Circuit and in others, have reached this conclusion in the context of settlement, holding that
settlement of a purportedly objectively baseless lawsuit constitutes a favorable outcome within the
meaning of Noerr-Penningfon and therefore insulates the activity from application of the sham
exception, See In re Fresh Del Monte Pineapple, No. 04-Md.-1628 (RMB\MHD), 2007 WL
64189, at *19 (S.D.N.Y. Jan. 4, 2007), subsequently aff'd sub nom. Am. Banana Co. v. J, Bonafede
Co., 407 F. App’x 520 (2d Cir. 2010); Mover’s & Warehousemen’s Ass'n of Greater New York,
inc. v. Long Island Moving & Storage Ass’n, Inc., No. 98 Civ. 5373 (SJ), 1999 WL 1243054, at
*6 (E.D.N.Y. Dec. 16, 1999); see also Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d
991, 1008 (9th Cir. 2008); New West, LP. v. City of Joliet, 491 F.3d 717, 722 (7th Cir, 2007);

STMieroelectronics, Inc. v. Avago Tech. U.S, inc., No. 10 Civ. 5023(JF)(PSG), 2011 WL

10

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 11 of 13

1362163, at *2 (N.D. Cal. Apr. 11, 2011); Toyo Tire & Rubber Co. v. CIA Wheel Grp., No. SACV
15-246-JLS (DFMX), 2015 WL 4545187, at *3 (C.D. Cal. July 8, 2015).

Similarly instructive is In re Terazosin Hydrochloride Antitrust Litig., 335 F. Supp. 2d
1336, 1341 (S.D. Fla, 2004), a multi-district antitrust dispute stemming from a defendant-drug
manufacturer’s various attempts to protect its patents’ exclusivity pertaining to its brand name
drug, and the competing efforts of generic drug manufacturers to develop and launch bioequivalent
drugs. The generic manufacturers alleged, inter alia, that the defendant filed seventeen “sham”
patent infringement lawsuits to thwart competitors from entering the market, thereby illegally
maintaining a patent monopoly beyond the life of its patents. fd, at 1342-43, The court,
determining that the defendant’s efforts were immunized under Noerr-Pennington, rejected
application of the sham exception, finding that none of the defendant’s lawsuits was objectively
baseless as a matter of law.

Importantly, the court characterized some of those lawsuits as successful, and therefore not
objectively baseless, because — even though they did not result in a favorable verdict — defendant
still obtained certain relief or information it sought by filing the lawsuits. Jd. at 1357. “By
definition, [the defendant] ‘won’ seven of these lawsuits because they were ‘reasonable efforts at
petitioning for redress.’” /d, at 1357-58. (citing PRE, 508 U.S. at 61). One of the lawsuits even
prompted one of the generic drug manufacturers to agree to “modify its process for manufacturing
its generic tablet,” earning the defendant a favorable outcome irrespective of a winning verdict.
Id at 1357. As part of its opposition to the application of Neerr-Pennington immunity, the plaintiff
argued that the outcomes of those lawsuits were not favorable, since they had not come “from the
court itself.” Jd. at 1357.13. The Court rejected this argument, writing that it “cannot agree with

Plaintiffs that a plaintiff who has filed suit and receives the relief sought (¢.g., monetary

11

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 12 of 13

compensation, a change in conduct, etc.) could only have been deemed to have ‘won’ under PRE if
it continued to litigate the case and received a favorable judgment from the court.”). Jd.

This principle has been reaffirmed by other courts in other contexts, See, 2.g., P.R. Tele.
Co. v. San Juan Cable Co., 196 E. Supp. 3d 248, 326 (D.P.R. 2016), aff'd, 874 F.3d 767 (Ist Cir.
2017). Applying that principle here, it matters not a whit that Elysium removed toluene from Basis
acting on its own volition rather than at the direction of the FDA. The critical point is that Elysium
acted in response to CMDX’s filing of the Citizen Petition, and did so in a manner that scored a
win for CMDX.

Which leads the Court to the third and final guiding principle.

The Noerr-Pennington doctrine is outcome-focused, not means-focused; courts asking
whether petitioning activity was objectively baseless must consider whether it was designed to
elicit a favorable outcome irrespective of the propriety of the means by which that outcome was
sought. Elysium contends that CMDX’s Citizen Petition was objectively baseless because the
FDA could not grant all of the relief requested in the Citizen Petition, since seizure and injunctive
relief are judicial remedies that do not fall within the scope of relief allowed by a citizen petition.
(Mem. of Law. In Opp. Def.’s Mot. for Summ. J. (“PL’s Opp.”) at 8, Dkt. No. 52.) That CMDX
is alleged to have employed arguably improper tactics in seeking this outcome — asking for relief
that may have been beyond the purview of the citizen petition process — does not render its efforts
any less susceptible to Noerr-Pennington protection.

As the Supreme Court has instructed, “[A] ‘sham’ situation involves a defendant whose
activities are ‘not genuinely aimed at procuring favorable government action’ at all, not one ‘who
genuinely seeks to achieve his governmental result, but does so through improper means.’” City

of Columbia v. Omni Outdoor Advert., Inc., 499 U.S, 365, 380 (1991) (quoting Allied Tube &

12

 
Case 1:17-cv-07394-CM Document 63 Filed 01/03/19 Page 13 of 13

Conduit Corp. v. Indian Head, Inc., 486 U.S, 492, 508 nn. 4 &10 (1988)). Whether or not the
FDA was empowered to ‘grant’ the relief requested in the Citizen Petition is therefore beside the
point; what matters is whether CMDX’s efforts were genuinely aimed at precuring the result it
ultimately achieved. Since Elysium has not identified a genuine of issue of material fact to suggest
that CMDX acted solely to damage Elysium and without a genuine interest in the removal of
toluene from Basis, the sham exception is inapplicable.

CONCLUSION

Based on the foregoing, CMDX’s Motion for Summary Judgment is GRANTED.

The Clerk of Court was directed to close CMDX’s motion to dismiss at Dkt, No. 19 when
the motion to dismiss was denied in part and the Noerr-Pennington issue was converted to a motion
for summary judgment. Unfortunately, the Court neglected to tell the Clerk to assign a new motion
number to the converted motion. The Clerk is hereby directed to reopen the motion at Dkt. No.

19, and to enter an order granting the Defendant’s converted motion for summary judgment.

Dated: January 3, 2019

   

 

Chief Judge
BY ECF TO ALL PARTIES

13

 
